Citation Nr: 0913374	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by an 
average right ear pure tone threshold of no worse than 29 
decibels with speech discrimination of 9 percent; and an 
average left ear pure tone threshold of 36 decibels with 
speech discrimination of 92 percent.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85 Diagnostic Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Other than exceptional cases, VA 
arrives at the proper designation by mechanical application 
of Table VI, which determines the designation based on 
results of standard test parameters.  Id.  Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  See generally 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the 
assignment of a disability rating for hearing loss is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule).

For exceptional hearing impairment, 38 C.F.R. § 4.86 states 
that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In essence, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Of record are results from VA audiological testing conducted 
during the appeal period.  A January 2004 VA audiology 
consultation yielded test results of pure tone thresholds in 
the right ear at 1000, 2000, 3000, and 4000 Hertz of 15, 15, 
35, and 50 decibels, respectively, for an average of 29 
decibels.  Pure tone thresholds measured in the left ear at 
1000, 2000, 3000, and 4000 Hertz were 25, 25, 45, and 50 
decibels, respectively, with an average of 36 decibels.  
Speech discrimination scores were reported as "9" percent 
in the right ear and 92 percent in the left ear.  These 
results show that the Veteran does not have exceptional 
hearing impairment as contemplated in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the January 2004 
measurements results in assignment of Roman Numeral IX for 
the right ear and Roman Numeral I for the left ear, for the 
purpose of determining a disability rating.  This results in 
a non-compensable, or 0 percent, under Table VII of 38 C.F.R. 
§ 4.85.

The March 2005 VA examination yielded test results of pure 
tone thresholds in the right ear at 1000, 2000, 3000, and 
4000 Hertz of 25, 25, 45 and 55 decibels, respectively, for 
an average of 38 decibels.  Pure tone thresholds measured in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 25, 25, 
50 and 50 decibels, respectively, with an average of 38 
decibels.  Speech discrimination scores were reported as 96 
percent in the right ear and 92 percent in the left ear.  
These results show that the Veteran does not have exceptional 
hearing impairment as contemplated in 38 C.F.R. § 4.86.  

Notably, the examiner stated that the Veteran displayed non-
organic behaviors during testing, that the testing results 
were believed to be elevated, and that this constituted the 
best estimates of the Veteran's organic hearing that could be 
obtained.

Application of 38 C.F.R. § 4.85 Table VI to the March 2005 
measurements results in assignment of Roman Numeral I to the 
right ear and Roman Numeral I to the left ear, for the 
purpose of determining a disability rating.  This results in 
a non-compensable, or 0 percent, under Table VII of 38 C.F.R. 
§ 4.85.

In conclusion, the results from the audiological testing do 
not provide for assigning a compensable evaluation for the 
Veteran's bilateral hearing loss for any time during the 
appeal period.  Alternate consideration of a compensable 
rating based upon exceptional patterns of hearing impairment 
is not for application.  See 38 C.F.R. § 4.86.  In this 
respect, the Veteran does not manifest puretone thresholds of 
55 decibels or more in each of the specified frequencies 
(1000, 2000, 3000 and 4000 hertz) in either ear.  See 
38 C.F.R. § 4.86(a).  Additionally, his puretone thresholds 
in the right and left ear are less than 70 decibels.  See 
38 C.F.R. § 4.86(b).

The Board has considered the Veteran's descriptions of his 
bilateral hearing loss disability, but notes that the most 
probative evidence concerning the level of severity consists 
of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  The preponderance of the 
evidence is against the claim.  The benefit of the doubt 
rule, therefore, is not for application.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  Simply stated, the 
Board must find that the results of the testing provide 
highly probative evidence against this claim, outweighing the 
Veteran's statements. 

The Board has also considered whether referral for 
extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Veteran reports that his bilateral hearing loss requires 
the use of hearing aids in his left ear.  He reports that his 
inability to hear and discriminate speech interferes with his 
ability to perform his job as a petroleum delivery driver, 
and to engage in entertainment activities with friends.  The 
Board is of the opinion that the Rating Schedule measures and 
contemplates these aspects of his hearing loss disability.

As explained in the proposed rule for the current version of 
DC 6100, the criteria of DC 6100 were revised in 1987 with 
the goal of recognizing the impact of hearing loss in higher 
frequencies, and to provide a more accurate picture of true 
hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  
As a result, VA changed its testing methods and, in 
conjunction with the Department of Medicine and Surgery, 
developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and 
Tables VI and VII.  In particular, puretone averaging was to 
be accomplished using tone bursts at 1000, 2000, 3000 and 
4000 Hertz, and speech recognition was to be measured using 
the Maryland CNC word lists which contained words with sounds 
in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing 
loss based on a combination of puretone averages and speech 
discrimination, which was thought to provide for a more 
accurate representation of actual hearing impairment by 
recognizing that invididuals with slight to moderate decibel 
loss as determined by puretone averaging may have significant 
impairment of speech and vice versa.

Additionally, the rating schedule was revised to accommodate 
language difficulties and other factors which produced 
inconsistent speech audiometry scores, and to recognize 
exceptional patterns of hearing impairment.  Notably, VA 
determined that "Table VII was developed during months of 
consultations with our Department of Medicine and represents 
the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken 
by VA and medical experts in developing the current criteria 
of DC 6100, the Board finds that the schedular rating 
currently assigned reasonably describes the Veteran's 
disability level and symptomatology.  The Veteran's 
description of inability to hear and discriminate speech, 
which he reports interferes with his ability to perform his 
job as a petroleum delivery driver and engage in 
entertainment activities with friends, have been measured 
according to puretone averages and speech discrimination.  
The Board further observes that VA examinations are conducted 
without use of hearing aids, see 38 C.F.R. § 4.85, and that 
the use of hearing aids would, if anything, provide better 
hearing than demonstrated on audiometric examination.  See 52 
Fed. Reg. 44117 (Nov. 18, 1987).  As such, extraschedular 
consideration is not warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Goodwin v. Peake, 28 Vet. App. 128 (2008).

Nonetheless, a March 2006 RO letter reflects that the Veteran 
was advised of the criteria for establishing a disability 
rating and effective date of award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This letter advised the 
Veteran that his disability rating was determined by a 
schedule for evaluating disabilities published at title 38 
Code of Federal Regulations, Part 4.  He was informed that 
evidence considered in determining the disability ratings 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  Examples of evidence 
to be considered included information about on-going 
treatment records, including VA or other Federal treatment 
records, he had not previously identified; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  See generally Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claim.  The Veteran has submitted 
statements to the record, by written statements and orally to 
VA examiners, regarding the nature, severity and duration of 
his symptoms.  The Veteran and his representative have not 
argued any prejudicial error regarding VCAA notice 
deficiencies on his downstream initial rating claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  See 
also Goodwin, supra.  Accordingly, the Board finds that 
adjudication of the claim at this time would not be 
prejudicial to the Veteran. 

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO provided assistance to the 
Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  In September 2004, the Veteran was advised of 
private medical records that the RO could not obtain on his 
behalf.  The Veteran reports that VA has issued him a left 
ear hearing aid, and the Board accepts this report as a 
matter of fact.  At this juncture, a remand to obtain a copy 
of that clinical consultation is not likely to result in any 
evidence favorable to his claim as the Veteran does not 
report that additional audiometric examination has been 
conducted.

The Veteran was last afforded VA examination to evaluate the 
nature and severity of his hearing loss in March 2005.  The 
Veteran's representative has argued that a new examination is 
warranted based upon the passage of time, and an argument 
that the Veteran asserts that the March 2005 VA examination 
does not adequately portray the current severity of his 
disability picture.  

As a general matter, the mere passage of time does not render 
invalid the results of an examination report which is 
adequate for rating purposes.  See generally VAOPGCPREC 11-95 
(Apr. 7, 1995).  Rather, a factor for consideration in 
obtaining a new examination is whether the record suggests an 
increased severity of disability since the last examination 
which places into question as to whether a higher rating may 
be warranted.  Id.  

The Veteran has submitted one statement to the record after 
his VA examination in March 2005.  This statement, received 
in March 2006, reflects his description of his hearing 
difficulties and its impact on his occupational and social 
functioning.  The Board finds no assertion that his hearing 
acuity had decreased since the last VA examination, or any 
information which calls into question any inadequacy in the 
March 2005 VA examination report.  Notably, the VA examiner 
in March 2005 provided opinion that the Veteran's hearing 
acuity was likely better than represented by audiometry data.  
Accordingly, the Board finds no basis for additional VA 
examination.  The Veteran disputes the test results and the 
impact his hearing has on his abilities, which is clear, but 
he does not state that his hearing loss has become worse 
since the most recent VA examination, which is the critical 
issue. 

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


